t c summary opinion united_states tax_court johna maudi petitioner v commissioner of internal revenue respondent docket no 31120-08s filed date george l willis for petitioner mayah solh for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability with respect to an understatement of federal_income_tax reported on a joint federal_income_tax return filed for background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california at the time the petition was filed petitioner was born in tehran iran petitioner was educated in iran before moving to germany in the 1980s petitioner moved to the united_states in the early 1990s in date petitioner was working as a flight attendant in california when she married saied mahammadi mr mahammadi also a native iranian at some later time petitioner began working entry-level jobs at businesses within the persian community to supplement the family income in date petitioner separated from mr mahammadi and initiated divorce proceedings in date petitioner ceased working and began receiving unemployment_compensation as a result of her financial difficulty petitioner began residing with her daughter although petitioner has lived in the united_states since the early 1990s her understanding and use of english is limited during the marriage mr mahammadi was self-employed as a singer and entertainer he performed at weddings and similar events in various persian communities mr mahammadi sometimes traveled for his business petitioner had no role in mr mahammadi’s business and he did not share information about his business activity with petitioner at times mr mahammadi’s business income from this activity was insufficient to support the family throughout the marriage petitioner and mr mahammadi maintained separate bank accounts and petitioner had no access to mr mahammadi’s accounts or business records household bills were paid first out of mr mahammadi’s account petitioner paid bills when mr mahammadi indicated he did not have sufficient funds mr mahammadi took responsibility for having the joint federal_income_tax return prepared for each year in early petitioner provided mr mahammadi with her form_w-2 wage and tax statement which he then took to the tax preparer along with his own records when mr mahammadi presented the completed return to petitioner for her signature she reviewed the wage and withholding figures against her form_w-2 and signed the return the return showed a refund of dollar_figure at a date not specified in the record petitioner was first alerted to a possible problem with the return when she and mr mahammadi received a letter from the internal_revenue_service irs notifying them that the return had been selected for examination petitioner spoke to mr mahammadi at that time and he told her he would contact the return preparer and deal with the examination since it concerned his business ultimately the irs issued a notice_of_deficiency for disallowing mr mahammadi’s claimed business_expense deductions and making computational adjustments to his self-employment_tax neither petitioner nor mr mahammadi filed a petition to dispute the notice_of_deficiency and the deficiency was assessed on date throughout the remainder of the marriage mr mahammadi periodically showed petitioner checks he was about to mail to the irs to demonstrate to her he was paying the amounts due on date and date the irs issued notices of intent to levy and your right to a hearing cdp notices petitioner received the first cdp_notice on date but did not receive the second cdp_notice neither petitioner nor mr mahammadi requested a cdp hearing in date petitioner’s wages were garnished on date the irs received petitioner’s form_8857 request for innocent spouse relief the irs denied petitioner’s request for relief on date petitioner mailed to the irs a form statement of disagreement disputing the irs’ determination to deny petitioner’s request for relief on date the irs issued a final appeals determination denying petitioner relief because her request was filed more than years after the irs began collection activity petitioner timely filed a petition to dispute the denial of her request for relief discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 in certain circumstances however a spouse who has filed a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 1on date respondent filed a status report informing the court that respondent had reconsidered petitioner’s claim on the merits and determined that petitioner was not entitled to such relief under sec_6015 a spouse may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability according to provisions set forth in sec_6015 if a taxpayer does not qualify for relief under either sec_6015 or c the taxpayer may seek equitable relief under sec_6015 the secretary has discretion to grant equitable relief to a spouse who filed a joint_return with an unpaid liability or to one who has a deficiency or any portion of either sec_6015 sec_1_6015-4 income_tax regs except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or she is entitled to sec_6015 relief rule a 119_tc_306 affd 101_fedappx_34 6th cir both the scope and standard of our review in cases requesting equitable relief from joint_and_several income_tax_liability are de novo 132_tc_203 as directed by sec_6015 the commissioner has prescribed procedures for determining whether a spouse qualifies for relief under that subsection the applicable provisions are found in revproc_2003_61 2003_2_cb_296 the revenue_procedure sets forth threshold requirements before the commissioner will consider a request for relief under 2the parties have agreed that petitioner is not entitled to relief under sec_6015 or c sec_6015 revproc_2003_61 sec_4 c b pincite all requesting spouses must meet seven threshold requirements i the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief ii relief is not available to the requesting spouse under sec_6015 or c iii the requesting spouse applies for relief no later than years after the date of the irs’ first collection activity after date with respect to the requesting spouse iv no assets were transferred between the spouses as part of a fraudulent scheme by the spouses v the nonrequesting spouse did not transfer disqualified assets to the requesting spouse vi the requesting spouse did not file or fail to file the return with fraudulent intent and vii absent enumerated exceptions the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return this court employs those factors when reviewing the commissioner’s denial 120_tc_137 see also schultz v commissioner tcmemo_2010_233 respondent asserts that petitioner fails requirement iii above but otherwise satisfies the threshold requirements in 132_tc_131 this court invalidated sec_1_6015-5 income_tax regs which imposed the requirement that relief be requested within years of the beginning of collection activities by the irs however on date our decision in that case was reversed by the court_of_appeals for the seventh circuit 607_f3d_479 7th cir nevertheless at this time in circuits other than the third3 and seventh circuits 132_tc_131 remains the law of this court pullins v commissioner t c ___ 135_tc_374 54_tc_742 affd on other issues 445_f2d_985 10th cir as petitioner’s case would be appealable to the court_of_appeals for the ninth circuit were it not a small_tax_case we follow this court’s lantz hall and pullins opinions therefore we conclude that petitioner has satisfied the threshold requirements where the requesting spouse satisfies the threshold requirements of revproc_2003_61 sec_4 then revproc_2003_61 sec_4 c b pincite sets forth circumstances in which relief will ordinarily be granted under sec_6015 with respect to an underpayment of a properly reported liability however the liability from which petitioner seeks relief is an understatement and not an underpayment of a properly reported 3the court_of_appeals for the third circuit has recently held the 2-year deadline to be valid see 631_f3d_115 3d cir revg 132_tc_196 liability therefore revproc_2003_61 sec_4 does not apply i factors where the requesting spouse fails to qualify for relief under revproc_2003_61 sec_4 the irs may nevertheless grant relief under revproc_2003_61 sec_4 c b pincite the court’s analysis with respect to the nonexhaustive list of factors in revproc_2003_61 sec_4 is below a marital status the irs will take into consideration whether the requesting spouse is divorced or separated whether legally_separated or living apart from the nonrequesting spouse revproc_2003_ sec_4 a i c b pincite we look to petitioner’s marital status at the time of trial in applying de novo review see wilson v commissioner tcmemo_2010_134 at the time of trial petitioner was divorced this factor weighs in favor of relief see id see also mcknight v commissioner tcmemo_2006_155 divorce weighs in favor of relief under revproc_2003_61 supra b economic hardship the irs will take into consideration whether the requesting spouse will suffer economic hardship if relief is not granted 4respondent concedes that petitioner was either separated or divorced at the time of her request for relief revproc_2003_61 sec_4 a ii c b pincite generally economic hardship exists if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses butner v commissioner tcmemo_2007_ petitioner was unemployed at the time of trial and credibly testified that her unemployment_compensation would end within to months petitioner asserted that she had no income other than unemployment_compensation the bank records reflect that petitioner expended all of her monthly receipts in documents relating to the divorce petitioner listed a car some household furnishings and her bank account as assets there is no evidence that petitioner had any assets other than those items listed in the divorce documents at the time of trial petitioner lived with her daughter who helped to support petitioner petitioner provided some evidence as to household expenditures however she has not established the amount of household expenses for which she was responsible we have insufficient information with respect to the precise details of petitioner’s living_expenses we cannot conclude with certainty that petitioner will be unable to pay reasonable living_expenses if the tax is collected we find generally that petitioner was in a precarious financial situation at the time of trial petitioner had been unemployed for more than a year at the time of trial had no savings and maintained a low standard of living by residing with her daughter and sharing expenses we conclude the economic hardship factor is neutral see washington v commissioner t c pincite see also bozick v commissioner tcmemo_2010_61 c knowledge or reason to know the irs will also consider whether the requesting spouse did not know or had no reason to know of the item that gave rise to the deficiency revproc_2003_61 sec_4 a iii b c b pincite as is relevant here the irs will consider any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s involvement in the household’s finances and any lavish or unusual expenditures compared with past spending levels in determining whether the requesting spouse had reason to know of the items giving rise to the liability id sec_4 a iii c c b pincite as previously stated petitioner had no role in mr mahammadi’s business or its finances petitioner’s role in the household finances was related only to payment of some of the bills petitioner did not have a joint account with mr mahammadi or knowledge of mr mahammadi’s income petitioner knew mr mahammadi did not consistently have sufficient business income to pay household expenses respondent has not alleged that petitioner and mr mahammadi made any lavish or unusual expenditures a taxpayer who signs a return is generally charged with constructive knowledge of its contents 992_f2d_1256 2d cir affg tcmemo_1992_228 in establishing that she had no reason to know the taxpayer must show that she was unaware of the circumstances that gave rise to the error and not merely unaware of the tax consequences 94_tc_126 affd 992_f2d_1132 11th cir 86_tc_228 affd 826_f2d_470 6th cir a cursory review of the return would have revealed mr mahammadi’s reported gross_receipts and claimed business_expense deductions however a review of these items on the return would not necessarily have revealed that mr mahammadi’s claimed business_expense deductions were overstated mr mahammadi did not share with petitioner any information about his business activity and she had no knowledge or reason to know of the actual amounts of business_expenses mr mahammadi incurred we conclude that petitioner had no knowledge or reason to know that the business_expense deductions claimed were either erroneous or overstated see phemister v commissioner tcmemo_2009_201 this factor weighs in favor of relief revproc_2003_61 sec_4 a iii b d nonrequesting spouse’s legal_obligation the irs will also consider whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement id sec_4 a iv c b pincite petitioner’s divorce decree does not reference any_tax liability this factor is neutral see schultz v commissioner tcmemo_2010_233 failure to show a nonrequesting spouse’s legal_obligation to pay the tax renders this factor neutral under revproc_2003_61 supra e significant benefit the irs will consider whether the requesting spouse received significant benefit beyond normal support from the item giving rise to the deficiency revproc_2003_61 sec_4 a v c b pincite respondent has not argued and there is no evidence indicating that petitioner received a significant benefit as a result of the items giving rise to the deficiency therefore the court concludes that this factor weighs in favor of relief see magee v commissioner tcmemo_2005_263 lack of significant benefit weighs in favor of relief under revproc_2003_61 supra f compliance with federal tax laws the irs will take into consideration whether the requesting spouse has made a good-faith effort to comply with the federal tax laws in the succeeding years revproc_2003_61 sec_4 a vi c b pincite respondent concedes that petitioner has filed all required federal_income_tax returns however respondent also asserts that petitioner has not complied with federal tax laws because there remain outstanding balances for and the deficiencies for and arise partially or wholly out of mr mahammadi’s disallowed business_expense deductions as with the liability petitioner first became aware that mr mahammadi had not satisfied the and deficiencies when her wages were garnished in the irs granted partial relief under sec_6015 for and and the balance reflects the amounts for which petitioner was not granted relief petitioner’s federal_income_tax return showed tax due but she made no payment with the return as indicated petitioner’s wages were garnished in and she became unemployed in date petitioner asserts these events caused her to be unable to pay the tax shown on the return 5the record does not reveal the details of the relief granted to petitioner for and we conclude petitioner has made a good-faith attempt to comply with federal tax laws this factor weighs in favor of granting relief see hardin v commissioner tcmemo_2009_ g abuse the irs will also consider whether the nonrequesting spouse abused the requesting spouse revproc_2003_61 sec_4 b i c b pincite the presence of abuse is a factor favoring relief and a history of abuse may mitigate the requesting spouse’s knowledge or reason to know id petitioner has not alleged that she was abused by mr mahammadi at any time this is a neutral factor see id see also magee v commissioner supra h mental or physical health the irs will take into consideration whether the requesting spouse was in poor mental or physical health on the date she signed the return or at the time relief was requested revproc_2003_61 sec_4 b ii c b pincite petitioner did not claim that she was in poor mental or physical health on the date she signed the return or at the time the relief was requested therefore this factor is neutral see id see also magee v commissioner supra ii conclusion weight of the factors of the factors listed in revproc_2003_61 sec_4 four favor relief marital status lack of knowledge or reason to know good_faith effort to comply with tax laws and lack of significant benefit none weigh against relief and four are neutral economic hardship nonrequesting spouse’s legal_obligation spousal abuse and mental or physical health after considering and weighing all the factors we find it would be inequitable to hold petitioner liable for the tax_liability which is attributable to mr mahammadi’s income accordingly we hold that petitioner is entitled to relief from joint_and_several_liability for under sec_6015 to reflect the foregoing decision will be entered for petitioner
